 In the Matter Of PACIFIC LUMBER INSPECTION BUREAU, INC.andNORTHWEST LUMBER INSPECTORS' UNION, LOCAL No. 20,877Case No. R-699-Decided May 28,1938Lumber Inspection Industry-Investigation of Representatives:controversyconcerning representation of employees : employer's refusal to grant recognitionof union; rival organizations-UnitAppropriate for Collective Bargaining:lumberinspectors employed by the Company in Oregon and Washington ; no controversyasto-Agreement:collective, no bar to determination of representatives-ElectionOrderedMr. Daniel BakerandMr. William A. Babcock,'Jr.,for the Board.Mr. W. H. Abel,of Montesano, Wash., for the Company.Mr. L. Presley Gill,of Seattle,Wash., for the Union.Mr. Ray Chenoweth,of Longview, Wash., for the Association.Mr. Willard Y. Morris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 23, 1938, Northwest Lumber Inspectors' Ui ion, LocalNo. 20,877, herein called the Union, filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Pacific Lumber Ir:ipection Bureau, Inc.,Seattle,Washington, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section,9(c) of the National Labor. Relations Act, 49 Stat. 449, herein calledthe Act.On March 23, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 31, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon the529 530NATIONAL LABOR RELATIONS BOARDUnion, and upon Northwest Lumber Inspectors' Association, hereincalled the Association, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to thenotice a hearing was held on April 11, 1938,at Seattle,Washington,before James M. Brown, the Trial Examiner duly designated by theBoard.The Board, the Company, and the Union were representedby counsel;the Association was represented by its president;and allparticipated in the hearing.Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby. affirmed.After the hearing the Company filed a brief which has been dulyconsidered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPacific Lumber Inspection Bureau is a non-profit membership corpo-ration organized under the laws of the State of Washington and isengaged in the business of inspecting timber products for its membercompanies and other lumber concerns.The membership of the Com-pany consists of 171 lumber manufacturers operating in the States ofOregon and Washington and in British Columbia. The Companyis engaged primarily in certifying that grades of lumber preparedfor shipment conform to the orders placed with the respective millsfilling the orders and that the mills have complied with.the require-ments of the orders.The bulk of its work is performed on water-borne shipments of timber products,which are destined to foreigncountries or to States other than that in which the mill filling the orderis situated. In 1936 the Company inspected 2,408,000,000 feet of lumber.Of this amount 2,332,000,000 feet were shipped by water and 76,000,000feet were shipped by rail to the Middle West and to points east. Thework performed by the Company has come to be so uniformly acceptedby both buyers and shippers of lumber that a certificate of inspec-tion furnishedby the Companyis now considered an essential docu-ment in the export trade in connectionwith allshipments of timberproducts made by mills situated in the territory in which the Companyoperates. DECISIONS AND ORDERS531The Company stipulated that :The business of the Bureau is interstate in character and has aclose, intimate,and substantial relationship to trade, traffic, andcommerce among the several states and with foreign countries.IT.THE ORGANIZATIONS INVOLVEDNorthwest Lumber Inspectors'Union, Local No. 20,877, is a labor,organization affiliated with the American Federation of Labor, ad-mitting to its membership all lumber inspectors of the Company, ex-cluding clerical and supervisory employees.Northwest Lumber Inspectors'Association is an unaffiliated labororganization,admitting to its membership all lumber,inspectors of theCompany, excluding clerical and supervisory employees.III.THEQUESTION, CONCERNINGREPRESENTATIONOn April 4, 1937, at a meeting of the delegates of the Association,which had been in existence among the Company's employees since1934, it was decided by vote to apply to the American Federation ofLabor for a charter.On May 7, 1937, the Association and the Com-pany executed a written contract whereby the Company agreed torecognize the Association as the solebargainingagency for all theCompany's inspectors.Before signing this contract, however, thepresident of the Association informed the Company's representativesof the Association's intention to affiliate with a national organization.Upon assurance by the Company's representatives that such affiliationwould not constitute a breach of the contract and that the contractcontained adequate provisions for dealing with such a situation, thepresident of the Association signed the contract.On July 11, 1937, an American Federation of Labor charter was in-stalled by 10 inspectors who had been members of the Association.Ata meeting held on July 18, 1937,a majority of the delegates of theAssociation voted to accept the charter.Motions were made and car-ried to transfer all the Association's assets to the Union and to dissolvethe Associationas ofJuly 31, 1937.A number of the members of the Association insisted that thereshould have been a referendum of the members of the Association be-fore the American Federation of Labor charter was accepted.As aconsequence they refused to consider themselves members of the Unionand continued as a separate organization,retaining the name of theAssociation on the theorythat theAssociation was never properlydissolved.The resolution of this contention is immaterial to thisproceeding.It is sufficient that two rival labor organizations haveevolved, each claiming to represent the Company's inspectors. 532NATIONAL LABOR RELATIONS BOARDThe contract of May 7, 1937, was by its terms to remain in effectfor 1 year.A clause in the contract further provided that:When either party desires to terminate the agreement, writtennotice by registered mail, at'least sixty days in advance, shall begiven to the party of the other part; otherwise, if notice is notgiven, . . . the agreement will automatically continue in effectfor the succeeding twelve months.In August 1937 the Union requested the Company to grant it recog-nition as the successor to the contract of May 7, 1937. It was notuntil February 18, 1938, however, that a meeting of representativesof the Company and of the Union took place.Upon the Union'srequest for recognition the Company refused to deal with it, statingthat a group of inspectors still claimed to constitute the Association,which the Company was required to recognize by the terms of thecontract.The Union filed its petition with the Regional Director on Febru-ary 23, 1938, more than 60 days before the expiration date of thecontract.At the hearing the president of the board of trustees ofthe Company testified that the Company desired to have the questionof representation determined and that it would abide by the Board'sdetermination.Under these circumstances the contract presents nobarrier to a determination by the Board of the representatives of theCompany's inspectors for the purposes of collective bargaining.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and, commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE APPROPRIATE UNITAt the hearing the Company, the Union, and the Association agreedthat the unit should be confined to lumber inspectors employed bythe Company in the States of Washington and Oregon, excludingclerical and supervisory employees.We find that the lumber inspectors of the Company in the Statesof Oregon and Washington, excluding clerical and supervisory em-ployees, constitute a unit appropriate for the purposes of collective DECISIONS AND ORDERS533:bargaining and that said unit will insure to employees of. the Com-pany the full benefit of their right to self-organization and collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThere is a dispute between the Union and the Company as to the-number of inspectors in the Company's employ during February1938, the month in which the Union filed the petition herein.The-Union contends that the Company's pay roll for February 1938,should be determinative of the number of inspectors in the Com-pany's employ during that month.The, pay roll, which was intro-duced in evidence,showed that 258 inspectors worked during thatmonth.The Company contends that the number of inspectors in its employ-is considerably greater and that the February 1938 pay roll is notthe proper basis on which to determine the number of its inspectors..The Company showed that the number of inspectors varies from,month to month,depending upon the season and conditions in the-lumber industry.According to testimony in behalf of the Company,.itconsiders all inspectors engaged by it as employees until theyresign or are discharged.It does not cease to regard an inspector-as an employee solely because he is not on the pay roll for a particularmonth or longer period.Accordingly, it introduced in evidence alist prepared by it in September 1937 from its Social Security records.This list contained 375 names which, it was testified,represented the,total number of its employees at the time the list was prepared. Itwas shown that of this number 15 are no longer employees, becauseof death, permanent disability,discharge,or resignation.The Com-pany has not since that time hired any inspectors whose names do notappear on the list.Deducting the 15 names which no longer repre-sent employees,there remain 360 inspectors whom the Companyregarded as its employees at all times since September 1937 up to.the time of the hearing in April 1938.It was shown that the dif-ference between this number and the number of persons appearingon its February 1938 pay roll was due to the fact that a number ofthe lumber mills for which it performs work were shut down.Under these circumstances we are disposed to accept the Com-pany's contention that there were at least 360 inspectors in its employduring February 1938 and at all times thereafter up to the time ofthe hearing.,The Union introduced in evidence a copy of its ledger showing amembership of 180 employees.The Association introduced several'lists showing a membership of 145 inspectors.Of the latter num-ber, 15 names also appear on the Union's list. .534NATIONAL LABOR RELATIONS BOARDnames as doubtful, there remain 165 undisputed names on the Union'slist.The Union also introduced a second list of 13 additional namesof inspectors who, though members of the International Woodworkersof America, indicated their support of the Union in the present con-troversy.Even if these 13 names are added to the Union's 165 undis-puted names, its membership showing is 178, less than a majority ofthe employees in the appropriate unit.We find that the question concerning representation of employeesof the Company can best be resolved by the holding of an election bysecret ballot.Eligibility to vote will be determined-by the September1937 list of 375 employees introduced by the Company, less the 15 em-ployees who were shown to have ceased to be employees by April 1938,and those who have since quit or have been discharged for cause.VII.THE CONDUCT OF TIIE ELECTIONSince the employees of the Company operate in various placesthroughout the States of Washington and Oregon, problems concern-ing the method of conducting the election may arise.The recordaffords little aid in determining whether the election can be conductedconveniently in specifically designated places.We will, therefore, di-rect that the election be held under the direction and supervision ofthe Regional Director for the Nineteenth Region, who shall determinein his discretion the exact times, places, and the procedure for givingnotice of the election and for balloting.We expressly authorize theuse of the United States mail for such purposes and the use of agents,if feasible, to conduct elections at appropriate places.CONCLUSIONS OF LAWUpon the basis of the above findings of fact and upon the entirerecord in the proceeding, the Board makes the following conclusionsof law :1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pacific Lumber Inspection Bureau, Inc.,Seattle,Washington, within the meaning of Section 9 (c) and Section2 (6) and (7), of the National Labor Relations Act.2.The lumber inspectors of Pacific Lumber Inspection Bureau,Inc., in the States of Oregon and Washington, exclusive of clericaland supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section-9 (b) of the National Labor Relations Act. DECISIONS AND ORDERS535DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as a part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pacific Lumber Inspection Bureau, Inc., Seattle, Washington, anelection by secret ballot shall be conducted within forty-five (45) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among the lumber in-spectors of Pacific Lumber Inspection Bureau, Inc., in the States ofOregon and Washington, whose names appear on the list of 375 em-ployees introduced by the Company, less the 15 inspectors who hadceased to be employees by April 1938 and those who have since quitor have been discharged for cause, to determine whether they desire tobe represented by Northwest Lumber Inspectors' Union; Local No.20,877, affiliated with the American Federation of Labor, or by North-west Lumber Inspectors' Association, for the purposes of collectivebargaining, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJune 30, 1938On May 28, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding, the election to be held within forty-five (45) days from the date of the Direction, under the super-vision of the Regional Director for the Nineteenth Region (Seattle,Washington), to determine whether the lumber inspectors of Pa-cific Lumber Inspection Bureau, Inc., Seattle,Washington, desireto be represented by Northwest Lumber Inspectors' Union, Local No.20,877, affiliated with the American Federation of Labor, hereincalled the Union, or by Northwest Lumber Inspectors' Association,herein called the Association, for the purposes of collective bar-gaining, or by neither.On June 23, 1938, the Union duly filed with the Regional Direc-tor charges that the Pacific Lumber Inspection Bureau, Inc., has100791-38-vol vri-35 536NATIONAL LABOR RELATIONS BOARDdominated and interfered with the formation and administration ofthe Association, within the meaning of Section 8 (2) of the NationalLabor Relations Act, 49 Stat. 449.We shall postpone the electionindefinitely pending the investigation and determination of theaforesaid charge.The Board hereby amends its Direction of Election by strikingout the words "within forty-five (45) days from the date of thisDirection" and substituting therefor the words "at such time-as theBoard may in the future direct."